This cause is submitted on motion to dismiss the appeal because, first, the cause is not one in chancery, second, the only question raised is one at law and, third, appellants have failed to file assignments of error as required by Rule VII of this court.
In the notice of appeal it is stated that "said appeal is on questions of law and fact." This is a civil action to recover a money judgment. Obviously this action is not appealable on questions of law and fact. The motion to dismiss the appeal on questions of law and fact will be sustained. Under Section 12223-22, General Code, this appeal shall stand as an appeal on questions of law.
The second ground of the motion is overruled as it raises a question of law.
The third ground of the motion is overruled, as the filing of assignments of error is not required so long *Page 282 
as the appeal stands as an appeal on questions of law and fact.
When an appeal on questions of law and fact is ineffective and the case is retained as an appeal on questions of law, and no bill of exceptions has been filed, the reviewing court is required, under the provisions of Section 11564, General Code, to fix a time, which shall not exceed 30 days, for the preparation and settlement of the bill of exceptions.
The court orders the case to stand as an appeal on questions of law, and grants to appellants 30 days after the filing of the entry journalizing this decision within which to prepare and settle a bill of exceptions and file assignments of error and brief.
Judgment accordingly.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 283